Citation Nr: 1704478	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-47 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On his November 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a March 2016 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issue on appeal (previously characterized as entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine) was remanded by the Board in June 2016.  Thereafter, in a September 2016 rating decision, the RO granted a 40 percent rating for the Veteran's lumbar spine disability.  Separate 20 percent ratings were also assigned for radiculopathy of the left lower extremity affecting the sciatic and femoral nerves.  As such, the issue has been recharacterized as reflected on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

In January 2017, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran's representative indicating that he wished to withdraw his appeal in its entirety.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking an increased rating in excess of 40 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 7105 (a), 7108 (West 2014); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b) (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As indicated above, the issue on appeal (previously characterized as entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine) was remanded by the Board in June 2016.  Subsequently, in a September 2016 rating decision, the RO granted a 40 percent rating for the Veteran's lumbar spine disability.  The RO also granted separate 20 percent ratings for radiculopathy of the left lower extremity affecting the sciatic and femoral nerves.  

In a January 2017 written statement by his representative, the Veteran indicated that he was satisfied with the ratings assigned in the September 2016 rating decision and wished to "withdraw all issues currently on post-remand before the BVA." 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 
38 U.S.C.A. § 7105 (d).  Accordingly, further action by the Board concerning this claim is not warranted, and the appeal of the claim is dismissed.  Id. 

ORDER

The appeal for an increased rating in excess of 40 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome is dismissed.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


